Bloodworti-i, J.
1. A ground of the motion for a new trial alleges misconduct on the part oE the bailiff in charge of the jury and of the jurors themselves, in that the bailiff remained in the room where the jurors spent the night, and that “said ease was freely and continuously discussed' with and in the presence of said bailiff.” Under the counter-showing made by the State, this court cannot say as a matter of law that the trial judge abused his discretion in overruling this ground of the motion for a new trial. The contention that the bailiff, while in charge of the jury, slept in the same room and discussed the case with them was sufficiently met and explained. See Jackson v. State, 152 Ga. 210 (2) (108 S. E. 784); Marshman v. State, 138 Ga. 864 (1) (76 S. E. 572); Jones v. State, 136 Ga. 157 (1) (71 S. E. 6); Jones v. State, 135 Ga. 357 (2), 359 (2) (69 S. E. 527); Tolbirt v. State, 124 Ga. 767 (1), 770 (53 S. E. 327); Glover v. State, 129 Ga. 717 (1) (59 S. E. 816).
2. The evidence demanded the verdict.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.